DISSENTING OPINION DELIVERED BY
MR. JUSTICE TOOI), JR.
As it is admitted in the opinion of the majority, the decisions on tills question are divided. I have read the cases cited by the Tax Court and, in my opinion, they warrant and support the conclusion which it reached. The law does not require that the institution be devoted exlusively to charitable purposes in order to be exempt and, even under statutes which so provide, it has been held that they are, especially when the institution is organized for non-pecuniary purposes and the members do not receive any dividend.
*634See to tliat effect In re Rust’s State, 12 P. (2d) 396 (Wash. 1932); Lutheran Hospital Ass'n of South Dakota v. Baker, 167 N.W. 148 (S.D. 1918). (In the latter case 95 per cent were paying patients and 5 per eent were eharity patients, even though the statute used the words “used exclusively for charitable purposes.”) Corporation of Sisters of Mercy v. Lane County, 261 Pac. 694 (Or. 1927); Board of Commissioners of Tulsa County v. Sisters of the Sorrowful Mother, 283 Pac. 984 (Okla. 1930); Powers et al. v. First Nat. Bank of Corsicana, Tex. 137 S.W. (2d) 839 (Tex. 1940); Widows’ and Orphans’ Home of O. F. v. Commonwealth, 103 S.W. 354 (Ky. 1907); In re Henderson’s Estate, 112 P. (2d) 605 (Cal. 1941); United States v. Proprietors of Social Law Library, 102 P. (2d) 481 (C.C.A. 1, 1939); Annotations in 34 A.L.R. 641; 62 A.L.R. 331, and 108 A.L.R. 288, and especially the dissenting opinion of Mr. Justice Magruder in Hasset v. Associated Hospital Service Corporation, 125 F.(2d) 611 (C.C.A. 1, 1942).